Case 7:20-cv-00403-NKM-JCH Document 8 Filed 09/02/20 Page 1 of 1 Pageid#: 32


                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION


 CHRISTOPHER J. COLLUM,                             Civil Action No. 7:20-cv-00403
      Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Norman K. Moon
 SIZEMORE, et al,                                   Senior United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to Bivens v. Six

Unknown Names Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). By Order entered

August 3, 2020, the Court directed plaintiff to submit within 20 days from the date of the Order

the consent to withholding of filing fees form in order to complete the application to proceed in

forma pauperis. Plaintiff was advised that a failure to comply would result in dismissal of this

action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the Court dismisses the action without prejudice and strikes the case

from the active docket of the Court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send this Memorandum Opinion and accompanying Order to

plaintiff.

        ENTER: This _____
                    2nd day of September, 2020.
